                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

THE CHARTER OAK FIRE                         )
INSURANCE COMPANY,                           )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CASE NO. 1:19-mc-004-TFM
                                             )
CITY OF FAIRHOPE, ALA., et al.,              )
                                             )
       Defendants.                           )

                         MEMORANDUM OPINION AND ORDER

       On January 24, 2019, the bankruptcy judge entered a report and recommendation to which

no objections have been filed. See Doc. 2. After due and proper consideration of the issues raised,

the recommendation is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the Motion to Withdraw the Reference (Doc. 1) is

GRANTED. The Clerk of Court is DIRECTED to effectuate the transfer of the case and its

pleadings from the bankruptcy docket to the docket of the undersigned.

       DONE and ORDERED this the 11th day of March 2019.

                                                     /s/Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
